Citation Nr: 1228032	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-21 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2007, the Veteran testified at a Board hearing held before a Veterans Law Judge in Oakland, California.  A copy of the transcript is of record.  In June 2012, the Veteran was notified that the Veterans Law Judge who conducted the hearing is no longer available to consider the appeal as an individual member of the Board, and thus was offered the opportunity to have another hearing before a member of the Board.  The Veteran responded in July 2012 that he did not wish to have another hearing.

In a February 2012 decision, the Board remanded the claims for additional development and adjudicative action.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Symptoms of tinnitus were chronic in service.

2.  Symptoms of tinnitus have been continuous since separation from service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issues on appeal, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective dates to be assigned, the RO will address this matter in effectuating the awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In May 2006, the Veteran wrote that he entered the army in June 1954 and was enrolled in basic training at Fort Ord, which reportedly involved firing browning automatic rifles (BAR), M1 rifles, rocket launchers, automatic pistols, and hand grenades.  Following basic training, the Veteran indicated that he went to Fort Lee where he first noticed the off and on ringing in his ears.  He recalled complaining about the ringing, but asserts being told that it might go away.  He reported then being sent to Korea for a year during which time he allegedly continued to experience the same ear problem, only he recalled it getting worse with time, such that he began having difficulty hearing high pitched sounds.  He stated that the ringing in his ears kept getting worse with time, and by the time he left service, he asserted that he was experiencing the ringing constantly.

The Veteran subsequently testified at a hearing before the Board in March 2007 that he first noticed the on and off ringing while at Fort Lee, but he recalled being told that everyone got it following basic training and that it would likely go away with time.  As such, the Veteran asserted that he did not pursue it any further until he got to Korea, where he reported seeing a doctor in Korea about the ringing, but was allegedly told that he would have to wait until he got back to the United States to have it taken care of.  The Veteran indicated that when he returned to Fort Lewis, he went to a doctor about the ringing, but never followed-up.

At his September 2006 VA examination, the Veteran reported a history of constant bilateral tinnitus with onset in 1957.  Most recently, the March 2012 VA examiner noted the Veteran's reported bilateral constant tinnitus began right after basic training.  

As noted, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Board finds no reason to doubt the Veteran's credibility.  He has consistently asserted that he began experiencing ringing while in service and that it continued to the present day.  This testimony has been related in written statements, in oral testimony, and at his medical examinations.  The Veteran has not attempted to bolster or exaggerate his symptoms, and in fact he even clarified at his examination that he had never informed his private medical professional,W.T.S., that he had been in either the infantry or in combat.

Based on his reports of ringing, the Veteran was diagnosed with tinnitus; and the Board acknowledges that a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  More importantly, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Thus, the Veteran has credibly relayed that his ringing began in service and that it has continued to the present day, and his reported symptoms were found to be sufficient to support a diagnosis of tinnitus.  As such, the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that there are several VA medical opinions that are of record.  The first opinion in September 2006 stated that the Veteran's current tinnitus was not caused by or a result of acoustic trauma, but gave no rationale for such a conclusion, and did not address the Veteran's statements as to continuity of symptomatology.  More recently, the March 2012 VA examiner opined that the Veteran's tinnitus was less likely than not related to his military service, but as a rationale, the examiner stated that the Veteran stated he reported the tinnitus in Korea, the doctor patted his ears and asked "is that any better?" and was told to wait to be checked until he is back in the United States.  As such, the rationale for finding that the tinnitus did not begin in service appears to be that the Veteran presented for treatment in service for ringing in the ears.  That is, he was complaining of precisely the symptom that was later diagnosed as tinnitus.  As such, the Board finds that neither VA opinion is sufficiently supported to rebut the Veteran's credible testimony as to continuity, and therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  To that extent, the Veteran's claim is granted.  


ORDER

Service connection for tinnitus is granted.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  

Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

In this case, the evidence establishes that the Veteran did have military noise exposure from basic training which included firing browning automatic rifles (BAR), M1 rifles, rocket launchers, automatic pistols, and hand grenades.  However, his DD-214 indicates that his military specialty was General Supply Specialist or Stock Clerk.  This is a position would not be consistent with extensive military noise exposure.  The Veteran has denied experiencing any combat, as such it appears that the entirety of his military noise exposure was from training.

The Veteran acknowledges the fact that no audiometric testing was conducted at his separation physical.  However, he has credibly testified that he had difficulty in service hearing high pitched noises.  The Veteran also asserted that his wife had found his hearing acuity to be diminished when she married him in 1957.

In this case, the VA examiner in April 2012 found that she was unable to provide an opinion without resorting to speculation, noting that only normal whisper tests for both ears were documented at enlistment in June 1954 and at separation in April 1957, and this test is not sensitive for high frequency hearing loss, is not frequency specific, and does not show threshold shifts.

However, it is not clear whether the examiner took into account the assertion by the Veteran's wife that she perceived diminished hearing acuity or that the opinion by the Veteran's private medical professional suggesting that his bilateral hearing loss was caused by military noise exposure, and no opinion has been provided addressing the recently submitted treatise. 

As such, the Board concludes that an addendum should be provided to the VA examination report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who conducted the VA examination in March 2012 and ask her to clarify her opinion.  Specifically, the examiner should address the private medical opinion suggesting that it was likely that a sudden explosion, presumably in service, caused the Veteran's bilateral hearing loss.  The examiner should also address the Veteran's indication that he wife had told him that she appreciated diminished hearing acuity while he was in service, and the examiner should discuss the treatise submitted by the Veteran's representative in April 2012, and indicate whether it is relevant to the Veteran's claim.  After reviewing the aforementioned evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss either began during or was otherwise caused by his military service, to include any noise trauma that may have been sustained therein.  

If the examiner cannot resolve the question posed without speculation, a thorough explanation should be provided why this is so, which should consider what additional information would be necessary to render such an opinion.  In any case, all opinions and conclusions expressed should be supported by a complete rationale.  

2.  Following completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the RO should issue a Supplemental Statement of the Case and allow the Veteran and his representative an appropriate period of time to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


